Blandford, Justice.
This was a claim case, and the issue presented and tried was, whether the claimant’s claim was fraudulent as an attempt to cover the property of defendant in execution, and to prevent his creditors from collecting their debts. *271The jury found the property subject. Claimant moved for a new trial, which the court refused, and exception is taken and error assigned thereon. The motion for new trial alleges as error the refusal of the court to grant a new trial, because the verdict of the jury is without evidence to support it. There is some evidence to authorize the verdict, and from which the jury might have inferred fraud between claimants and defendant in execution. Under such circumstances, this court will not control the discretion of the judge of the superior court in refusing to grant a new trial.
Judgment affirmed.